DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 and 12-19 of U.S. Patent No. 11,210,825. Although the claims at issue are not identical, they are not patentably distinct from each other because:
when read in light of Applicant’s specification at paragraph [00101] “For example, a user can select (e.g., indicate) certain aspects of a glyph to be included in the design such that generating a set of glyphs is an iterative process whereby the user selects portions (e.g., one or more marks having one or more visual properties) of the first glyph (that the user likes) to be included in the next set of glyphs, or the user indicates particular visual features to enable variations of that type of visual property.”, at paragraph [0014], and Figure 12C  step 1248: 
“Receive user specification of a specific visual feature for a first visual mark
of a first glyph in the second plurality of glyphs and generate a third plurality
of glyphs. Each glyph in the third plurality of glyphs includes a respective
first mark with the specific visual feature.”;
pending independent claim 1 is supported by Applicant’s written description and  is broader than patented dependent claim 9; 
pending independent claim 11 is supported by Applicant’s written description and  is broader than patented dependent claim 19, and 
pending independent claim 20 is supported by Applicant’s written description and  when patented dependent claim 9 is added to patented independent claim 20 is broader than and obvious over patented dependent claim 9 plus pending independent claim 20, refer to the following side by side table which compares this application’s pending claims filed on 12/16/2022 with parent U.S. Patent No. 11,210,825:
Claims filed on 12/16/2022 


1. A method for visualizing data, comprising: 

at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 

receiving user selection of a data set, the data set including a plurality of columns and a plurality of rows; 

selecting a subset of the plurality of columns to be included in a data visualization for the data set, the data visualization including glyphs corresponding to rows in the data set; 

generating a first plurality of glyphs for a first row in the data set, wherein: 

(i) each glyph comprises a respective plurality of visual marks; 

(ii) each visual mark is defined by a respective set of one or more visual features; 

(iii) each of the visual features is assigned to a respective column in the subset of columns; and 

(iv) each visual feature is displayed according to a corresponding visual property determined by a respective data value in the first row for the respective column; 




































receiving user specification of a specific visual feature for a first visual mark of a first glyph in the first plurality of glyphs; and 

generating a second plurality of glyphs, wherein each glyph in the second plurality of glyphs includes a respective first mark with the specific visual feature.  

2. The method of claim 1, further comprising: 

receiving user selection of a second glyph in the second plurality of glyphs, 

wherein the second glyph comprises a first plurality of visual marks, each of the first plurality of visual marks is defined by a respective second set of one or more visual features, and each visual feature of the respective second set of one or more visual features is assigned to a respective column in the subset of columns; and 

in response to the user selection of the second glyph, generating a third plurality of glyphs, each glyph in the third plurality of glyphs representing a respective distinct row in the data set, wherein: 


(i) each glyph in the third plurality of glyphs comprises a respective second set of visual marks; 

(ii) each of the visual marks in the respective second set is displayed according to the respective second set of one or more visual features; and 

(iii) each visual feature of the respective second set of visual features is displayed according to the corresponding visual property determined by a respective data value for the respective column in the respective distinct row.  

3. The method of claim 1, wherein one or more of the columns in the data set are aggregated.  

4. The method of claim 1, wherein the one or more visual features include one or more visual features selected from the group consisting of color, shape, size, and position.  

5. The method of claim 1, wherein each of the visual features is assigned to a respective column according to user input.  

6. The method of claim 1, wherein each of the visual features is automatically assigned to a respective column according to a respective determined data type for the respective column.  

7. The method of claim 1, wherein generating the first plurality of glyphs comprises automatically selecting the one or more visual features that define each mark of the one or more marks.  

8. The method of claim 1, wherein two or more columns are assigned to a same visual feature.  

9. The method of claim 1, wherein the visual marks, for a first glyph of the first plurality of glyphs, are equally spaced around a visual model.  


10. The method of claim 1, wherein the data set is included in a worksheet of a data visualization program.  


11. A computing device, comprising: 

one or more processors; and 

memory coupled to the one or more processors, the memory storing one or more programs configured for execution by the one or more processors, the one or more programs including instructions for: 

receiving user selection of a data set, the data set including a plurality of columns and a plurality of rows; 

selecting a subset of the plurality of columns to be included in a data visualization for the data set, the data visualization including glyphs corresponding to rows in the data set; 

generating a first plurality of glyphs for a first row in the data set, wherein: 

(i) each glyph comprises a respective plurality of visual marks; 

(ii) each visual mark is defined by a respective set of one or more visual features; 

(iii) each of the visual features is assigned to a respective column in the subset of columns; and 

(iv) each visual feature is displayed according to a corresponding visual property determined by a respective data value in the first row for the respective column; 





































receiving user specification of a specific visual feature for a first visual mark of a first glyph in the first plurality of glyphs; and 

generating a second plurality of glyphs, wherein each glyph in the second plurality of glyphs includes a respective first mark with the specific visual feature.  


12. The computing device of claim 11, wherein the one or more programs further including instructions for: 

receiving user selection of a second glyph in the second plurality of glyphs, 

wherein the second glyph comprises a first plurality of visual marks, each of the first plurality of visual marks is defined by a respective second set of one or more visual features, and each visual feature of the respective second set of one or more visual features is assigned to a respective column in the subset of columns; and 

in response to the user selection of the second glyph, generating a third plurality of glyphs, each glyph in the third plurality of glyphs representing a respective distinct row in the data set, wherein: 


(i) each glyph in the third plurality of glyphs comprises a respective second set of visual marks; 

(ii) each of the visual marks in the respective second set is displayed according to the respective second set of one or more visual features; and 

(iii) each visual feature of the respective second set of visual features is displayed according to the corresponding visual property determined by a respective data value for the respective column in the respective distinct row.  

13. The computing device of claim 11, wherein one or more of the columns in the data set are aggregated.  

14. The computing device of claim 11, wherein the one or more visual features include one or more visual features selected from the group consisting of color, shape, size, and position.  

15. The computing device of claim 11, wherein each of the visual features is assigned to a respective column according to user input.  

16. The computing device of claim 11, wherein each of the visual features is automatically assigned to a respective column according to a respective determined data type for the respective column.  

17. The computing device of claim 11, wherein generating the first plurality of glyphs comprises automatically selecting the one or more visual features that define each mark of the one or more marks.  

18. The computing device of claim 11, wherein two or more columns are assigned to a same visual feature.  

19. The computing device of claim 11, wherein the visual marks, for a first glyph of the first plurality of glyphs, are equally spaced around a visual model.  


20. A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for: 

receiving user selection of a data set, the data set including a plurality of columns and a plurality of rows; 

selecting a subset of the plurality of columns to be included in a data visualization for the data set, the data visualization including glyphs corresponding to rows in the data set; 

generating a first plurality of glyphs for a first row in the data set, wherein: 

(i) each glyph comprises a respective plurality of visual marks; 

(ii) each visual mark is defined by a respective set of one or more visual features; 

(iii) each of the visual features is assigned to a respective column in the subset of columns; and 

(iv) each visual feature is displayed according to a corresponding visual property determined by a respective data value in the first row for the respective column; 



































receiving user specification of a specific visual feature for a first visual mark of a first glyph in the first plurality of glyphs; and 

generating a second plurality of glyphs, wherein each glyph in the second plurality of glyphs includes a respective first mark with the specific visual feature.  

Parent U.S. Patent #11,210,825


1. A method for visualizing data, comprising: 

at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 

receiving user selection of a data set, the data set including a plurality of columns and a plurality of rows; 

selecting a subset of the plurality of columns to be included in a data visualization for the data set, the data visualization including glyphs corresponding to rows in the data set; 

generating a first plurality of glyphs for a first row in the data set, wherein: 

(i) each glyph comprises a respective plurality of visual marks; 

(ii) each visual mark is defined by a respective set of one or more visual features; 

(iii) each of the visual features is assigned to a respective column in the subset of columns; and 

(iv) each visual feature is displayed according to a corresponding visual property determined by a respective data value in the first row for the respective column; 

receiving user selection of a first glyph in the first plurality of glyphs, 

wherein the first glyph comprises a first plurality of visual marks, and each of the first plurality of visual marks is defined by a respective first set of one or more visual features; and 

in response to the user selection of the first glyph, generating a second plurality of glyphs, each glyph in the second plurality of glyphs representing a respective distinct row in the data set, wherein: 

(i) each glyph in the second plurality of glyphs comprises a respective first set of visual marks; 

(ii) each of the visual marks in the respective first set is displayed according to the respective first set of one or more visual features; and 

(iii) each visual feature of the respective first set of visual features is displayed according to the corresponding visual property determined by a respective data value for the respective column in the respective distinct row.

9. The method of claim 1, further comprising: 

receiving user specification of a specific visual feature for a first visual mark of a first glyph in the second plurality of glyphs; and 

generating a third plurality of glyphs, wherein each glyph in the third plurality of glyphs includes a respective first mark with the specific visual feature.


Following is from Patented claim 1:


receiving user selection of a first glyph in the first plurality of glyphs, 

wherein the first glyph comprises a first plurality of visual marks, and each of the first plurality of visual marks is defined by a respective first set of one or more visual features; and 




in response to the user selection of the first glyph, generating a second plurality of glyphs, each glyph in the second plurality of glyphs representing a respective distinct row in the data set, wherein: 

(i) each glyph in the second plurality of glyphs comprises a respective first set of visual marks; 

(ii) each of the visual marks in the respective first set is displayed according to the respective first set of one or more visual features; and 

(iii) each visual feature of the respective first set of visual features is displayed according to the corresponding visual property determined by a respective data value for the respective column in the respective distinct row.

2. The method of claim 1, wherein one or more of the columns in the data set are aggregated.

3. The method of claim 1, wherein the one or more visual features include one or more visual features selected from the group consisting of color, shape, size, and position.

4. The method of claim 1, wherein each of the visual features is assigned to a respective column according to user input.

5. The method of claim 1, wherein each of the visual features is automatically assigned to a respective column according to a respective determined data type for the respective column.

6. The method of claim 1, wherein generating the first plurality of glyphs comprises automatically selecting the one or more visual features that define each mark of the one or more marks.

7. The method of claim 1, wherein two or more columns are assigned to a same visual feature.

8. The method of claim 1, wherein the visual marks, for a first glyph of the first plurality of glyphs, are equally spaced around a visual model.


10. The method of claim 1, wherein the data set is included in a worksheet of a data visualization program.


11. A computing device, comprising: 

one or more processors; and 

memory coupled to the one or more processors, the memory storing one or more programs configured for execution by the one or more processors, the one or more programs including instructions for: 

receiving user selection of a data set, the data set including a plurality of columns and a plurality of rows; 

selecting a subset of the plurality of columns to be included in a data visualization for the data set, the data visualization including glyphs corresponding to rows in the data set; 

generating a first plurality of glyphs for a first row in the data set, wherein: 

(i) each glyph comprises a respective plurality of visual marks; 

(ii) each visual mark is defined by a respective set of one or more visual features; 

(iii) each of the visual features is assigned to a respective column in the subset of columns; and 

(iv) each visual feature is displayed according to a corresponding visual property determined by a respective data value in the first row for the respective column; 

receiving user selection of a first glyph in the first plurality of glyphs, wherein the first glyph comprises a first plurality of visual marks, and each of the first plurality of visual marks is defined by a respective first set of one or more visual features; and 

in response to the user selection of the first glyph, generating a second plurality of glyphs, each glyph in the second plurality of glyphs representing a respective distinct row in the data set, wherein: 

(i) each glyph in the second plurality of glyphs comprises a respective first set of visual marks; 

(ii) each of the visual marks in the respective first set is displayed according to the respective first set of one or more visual features; and 

(iii) each visual feature of the respective first set of visual features is displayed according to the corresponding visual property determined by a respective data value for the respective column in the respective distinct row.

19. The computing device of claim 11, wherein the one or more programs further comprise instructions for: 

receiving user specification of a specific visual feature for a first visual mark of a first glyph in the second plurality of glyphs; and 

generating a third plurality of glyphs, wherein each glyph in the third plurality of glyphs includes a respective first mark with the specific visual feature.


Following is from Patented claim 11:



receiving user selection of a first glyph in the first plurality of glyphs, 

wherein the first glyph comprises a first plurality of visual marks, and each of the first plurality of visual marks is defined by a respective first set of one or more visual features; and 




in response to the user selection of the first glyph, generating a second plurality of glyphs, each glyph in the second plurality of glyphs representing a respective distinct row in the data set, wherein: 

(i) each glyph in the second plurality of glyphs comprises a respective first set of visual marks; 

(ii) each of the visual marks in the respective first set is displayed according to the respective first set of one or more visual features; and 

(iii) each visual feature of the respective first set of visual features is displayed according to the corresponding visual property determined by a respective data value for the respective column in the respective distinct row.

12. The computing device of claim 11, wherein one or more of the columns in the data set are aggregated.

13. The computing device of claim 11, wherein the one or more visual features include one or more visual features selected from the group consisting of color, shape, size, and position.

14. The computing device of claim 11, wherein each of the visual features is assigned to a respective column according to user input.

15. The computing device of claim 11, wherein each of the visual features is automatically assigned to a respective column according to a respective determined data type for the respective column.

16. The computing device of claim 11, wherein generating the first plurality of glyphs comprises automatically selecting the one or more visual features that define each mark of the one or more marks.

17. The computing device of claim 11, wherein two or more columns are assigned to a same visual feature.

18. The computing device of claim 11, wherein the visual marks, for a first glyph of the first plurality of glyphs, are equally spaced around a visual model.


20. A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for: 

receiving user selection of a data set, the data set including a plurality of columns and a plurality of rows; 

selecting a subset of the plurality of columns to be included in a data visualization for the data set, the data visualization including glyphs corresponding to rows in the data set; 

generating a first plurality of glyphs for a first row in the data set, wherein: 

(i) each glyph comprises a respective plurality of visual marks; 

(ii) each visual mark is defined by a respective set of one or more visual features; 

(iii) each of the visual features is assigned to a respective column in the subset of columns; and 

(iv) each visual feature is displayed according to a corresponding visual property determined by a respective data value in the first row for the respective column; 

receiving user selection of a first glyph in the first plurality of glyphs, wherein the first glyph comprises a first plurality of visual marks, and each of the first plurality of visual marks is defined by a respective first set of one or more visual features; and 

in response to the user selection of the first glyph, generating a second plurality of glyphs, each glyph in the second plurality of glyphs representing a respective distinct row in the data set, wherein: 

(i) each glyph in the second plurality of glyphs comprises a respective first set of visual marks; 

(ii) each of the visual marks in the respective first set is displayed according to the respective first set of one or more visual features; and 

(iii) each visual feature of the respective first set of visual features is displayed according to the corresponding visual property determined by a respective data value for the respective column in the respective distinct row.

9. The method of claim 1, further comprising: 

receiving user specification of a specific visual feature for a first visual mark of a first glyph in the second plurality of glyphs; and 

generating a third plurality of glyphs, wherein each glyph in the third plurality of glyphs includes a respective first mark with the specific visual feature.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Sacerdoti, US Patent No. 6,222,540, and Sacerdoti, US Patent No. 6,188,403, describe data visualization representing data sets present in column and row format using graphics objects, refer to column 9 lines 6-16 and FIGs 4 and 5 of 6,222,540 and to column 8 lines 4-15 and FIGs 4 and 5 of 6,188,403. 
	Lee et al., US Patent Application Publication No. 2019/0385348, describes data visualization representing data sets present in column and row format using glyphs, refer to paragraphs [0061]-[0063].
	Kim et al., US Patent Application Publication No. 2016/0070430, describes data visualization representing data sets present in column and row format using icons, refer to paragraph [0039]. 
	Khozai, US Patent Application Publication No. 2004/0164983, describes the claimed:
	receiving user selection of a data set, the data set including a plurality of columns and a plurality of rows (refer to paragraph [0096].); 
	selecting a subset of the plurality of columns to be included in a data visualization for the data set (refer to paragraph [0096].), 
	the data visualization including glyphs corresponding to rows in the data set (refer to paragraph [0096] and FIG. 2D.); 
	generating a first plurality of glyphs for a first row in the data set (refer to paragraph [0097] and FIG. 2D.), wherein: 
	(i) each glyph comprises a respective plurality of visual marks (refer to paragraphs [0097]-[0101] and FIG. 2D.); 
	(ii) each visual mark is defined by a respective set of one or more visual features (refer to paragraphs [0097]-[0101] and FIG. 2D.); 
	(iii) each of the visual features is assigned to a respective column in the subset of columns (refer to paragraphs [0097]-[0101] and FIG. 2D.); and 
	(iv) each visual feature is displayed according to a corresponding visual property determined by a respective data value in the first row for the respective column (refer to paragraphs [0097]-[0101] and FIG. 2D.). 
	However, Khozai is silent as to the claimed:  
	receiving user specification of a specific visual feature for a first visual mark of a first glyph in the first plurality of glyphs; and 
	generating a second plurality of glyphs, wherein each glyph in the second plurality of glyphs includes a respective first mark with the specific visual feature.
Allowable Subject Matter
Claims 1-20 would be allowable if a proper terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest in the context of each of independent claims 1, 11, and 20 “receiving user specification of a specific visual feature for a first visual mark of a first glyph in the first plurality of glyphs; and generating a second plurality of glyphs, wherein each glyph in the second plurality of glyphs includes a respective first mark with the specific visual feature”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613